Citation Nr: 0502639	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1948 to 
June 1952 and from July 1954 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of May 2001 and August 2003.  This 
matter was originally on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for bilateral hearing loss; this condition played no role in 
his death.

2.  During service the veteran did not participate in a 
radiation-risk activity.  Actual radiation exposure in 
service is not shown.

3.  The veteran died due to acute myeloid leukemia which 
began decades after service, and this fatal condition was not 
caused by any incident of service.


CONCLUSION OF LAW

The veteran's fatal acute myeloid leukemia was non-service-
connected, and a service-connected disability did not cause 
or contribute to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth above, this matter was remanded by the Board in 
May 2001 for the further development.  

Essentially, the RO was instructed to address the appeal as a 
claim for service connection for the cause of the veteran's 
death as residual to ionizing and non-ionizing (microwave) 
occupational radiation exposure during active service, to 
include exposure to electromagnetic field [EMF] waves; 
attempt to obtain copies of all the veteran's medical records 
from Ellsworth AFB Hospital, Rapid City Regional Hospital and 
from the VAMC, Hot Springs; take all necessary action to 
obtain the veteran's post-1070 service personnel records and 
DD Form 1141 from NPRC using both the veteran's service 
number and his Social Security number; write to each unit in 
which the veteran served since 1948 and obtain copies of all 
records or reports of occupational radiation exposure 
monitoring accomplished by each unit during the periods in 
which the veteran was assigned to that unit, including 
instrument shops; request that the Chief, USAF Center for 
Radiation Dosimetry, provide copies of all records in the 
possession of that activity which bear upon occupational 
radiation exposure monitoring in the above-cited units at the 
time the veteran was assigned to those units, including 
ionizing and non-ionizing radiation and EMF waves; request 
that the Chief, USAF Center for Radiation Dosimetry, be asked 
to identify by name, date and source any published or 
unpublished military or non-military studies, reports or 
other documents which address occupational radiation exposure 
of the type described in the specific units, or type of 
units, in which the veteran served while on active duty; 
request that the Department of the Air Force identify any 
published or internal studies, reports or other documents 
which address occupational radiation exposure of the type 
described in the units in which the veteran served while on 
active duty; request that the Department of the Air Force 
provide copies of all reports, studies or records of 
occupational radiation exposure monitoring on the worksite 
during the period in which the veteran served as NCO in 
Charge of the Instrument Shop from 1966 to July 1969 and as 
Senior Master Sergeant serving as Automatic Flight 
Control/Avionic Instrument Superintendent from 1973 to 1978; 
and inform the appellant of her right to submit additional 
evidence and argument.

After the above development was completed, the RO was 
instructed to comply with all procedural requirements set out 
in 38 C.F.R. § 3.311 with respect to obtaining a dose 
estimate and medical opinion; obtain a review of all medical 
and radiation exposure evidence from a qualified fee-basis or 
VA oncology specialist and an opinion as to whether it was at 
least as likely as not that the veteran's exposure to 
ionizing and non-ionizing (microwave) radiation and EMF waves 
while on active duty caused or contributed substantially or 
materially to the fatal acute myogenous leukemia that caused 
the veteran's death; readjudicate the issue of entitlement to 
service connection for the cause of the veteran's death as 
residual to occupational radiation exposure to ionizing and 
non-ionizing (microwave) or EMF waves; review the claims file 
for VCAA compliance; and issue a Supplemental Statement of 
the Case.

In October 2001 and again in February 2002, the RO wrote 
letters to Ellsworth Air Force Base, USAF Center for 
Radiation Dosimetry, and requested information from VAMC Hot 
Springs.  In February 2002, the RO requested the veteran's 
entire personnel file.  

Ellsworth AFB confirmed that they had no medical records on 
the veteran.  VAMC Hot Springs advised the RO that the 
veteran's treatment records had been transferred to Sioux 
Falls.  These records were associated with the claims folder.  

The Radiation Surveillance Division of the Radiation 
Dosimetry Branch advised the RO that the Master Radiation 
Exposure Registry (MRER) and other available USAF records of 
occupational radiation exposure were queried but no records 
were located.  The RO was informed that "[t]he MRER contains 
occupational radiation exposure records generated from 1947 
to the present.  In some cases, standard practice was to 
maintain records of occupational radiation exposure in 
individual health, unit, or installation records.  We have no 
way of determining if records of those types exist.  
Therefore, absence of a record in the MRER should not be 
considered as conclusive evidence that an occupational 
exposure to radiation did not occur."

The RO contacted VA central office regarding the claim and 
explained that the veteran's claimed radiation exposure was 
while serving as a microwave radio repairman in Vietnam.  The 
contact at VA central office said that this type of radiation 
was not considered ionizing and, therefore, the condition did 
not need to be considered as due to ionizing radiation.  The 
RO expressed that they had been unsuccessful in locating 
unit/base addresses to comply with BVA remand.  The RO 
contacted an official at the Radiation Dosimetry Branch who 
said that submitting requests to the individual units would 
be "useless" and would "produce zero results".

With regard to the August 2003 Board Remand, the Appeals 
Management Center was instructed to contact the Radiation 
Surveillance Division of the Radiation Dosimetry Branch to 
obtain any occupational radiation exposure records in their 
possession that would in any way document the veteran's 
exposure to radiation during service in light of the fact 
that the veteran worked on instrumentation systems on 
numerous aircraft during his many years of service with USAF 
between 1948 and 1978, including B-52Gs and B-52Hs and that 
the underside of at least some of these aircraft apparently 
displayed radio frequency radiation warnings recommending 
that a certain distance needed to be maintained from the 
antenna during operation of the transmitter.  

In June 2004 the Cleveland's Remand team received a 
memorandum from the Air Force Institute for Operational 
Health reporting a negative finding to the history request 
inquiry.  The memorandum stated that "[s]cientific evidence 
shows that [radio frequency] RF has no chronic health effects 
and is noncarcinogenic.  It does however display 
characteristics of thermal radiation, similar to sunburn.  
This would explain the warnings signs the aircraft."

Based on the foregoing actions, the Board finds that the RO 
substantially complied with the Board's May 2001 and August 
2003 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In October 2001, the RO sent a letter to the appellant 
advising her what evidence was required to substantiate her 
claim.  The letter also asked the appellant to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the October 2001 notice letter did not specifically 
advise the appellant to provide any evidence in her 
possession that pertains to her claim, she was informed to 
either send information describing additional evidence or 
send the evidence itself to VA.  The Board finds that the 
appellant was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application for DIC was received in October 1999.  
Thereafter, in a rating decision dated in April 2000, the 
claim was denied.  Only after that rating action was 
promulgated did the RO, in October in October 2001, provide 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
in October 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her.  

With respect to VA's duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records.  
As noted above, attempts were made to verify the veteran's 
radiation exposure.  The appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  

The appellant contends that the veteran died from leukemia 
caused by radiation exposure he experienced in service.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service (i.e., a service-connected 
disability) either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including leukemia, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 
1997).

First, there are specific diseases, including leukemia (other 
than chronic lymphocytic leukemia) which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d). In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.

Second, certain listed "radiogenic" diseases, listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may also be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
Among the listed diseases are all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of certain activities including the 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946; (2) the veteran subsequently develops a 
specified radiogenic disease; and (3) the disease first 
becomes manifest in the period specified, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no 
reasonable possibility that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, service connection for a condition claimed to be due 
to radiation can also be established by showing that the 
disease was incurred during or aggravated by service, a task 
which includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

In this case, the veteran served on active duty from 1948 to 
1952 and from 1954 to August 1978, and he died from acute 
myeloid leukemia in 1999.  He was service-connected for 
bilateral hearing loss, but it is neither claimed nor shown 
that this established service-connected condition played any 
role in his death.  The veteran's fatal leukemia is first 
shown decades after service, but the appellant asserts that 
it should be deemed service-connected as being the result of 
radiation exposure from working on the aircraft and test 
equipment that were exposed to radiation.

However, there is no evidence that the veteran was ever 
exposed to ionizing radiation during service.  No such 
exposure is shown by the veteran's service medical records or 
by the veteran's personnel records.  Furthermore, development 
done by the RO reveals no evidence that the veteran was ever 
exposed to ionizing radiation.  In addition, the evidence of 
record does not show, and the appellant does not contend, 
that the veteran ever participated in a radiation risk 
activity as defined by 38 C.F.R. § 3.309 (d)(3).  

As actual radiation exposure during service is not shown by 
the evidence, nor is there medical evidence to link the 
veteran's fatal leukemia with any incident of service, the 
veteran's fatal leukemia must be found to be non-service-
connected.

The weight of the credible evidence demonstrates that a 
service-connected disability did not cause or contribute to 
the veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


